DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “computer readable recording medium”, which is non- statutory.  The claim should instead recite “non-transitory computer readable recording medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor (20190196480).
(Claim 1): Taylor discloses a vehicle control method based on detection of falling of a load, the method comprising: determining, a vehicle, whether a load falls ([0051]); storing one or more surrounding images in response to determination of the falling of the load (fig. 3, blk 322; [0070]); transmitting the one or more surrounding images to a server by the vehicle for further determining, by the server, whether the load falls based on the one or more surrounding images ([0064 - 0066]); receiving vehicle control information generated by the server when determined that the load falls (fig. 2); and controlling the vehicle based on the vehicle control information received from the server (fig. 2, blk 120).
(Claim 11): Taylor discloses a vehicle control system based on determination of falling of a load, the system comprising: a vehicle configured to determine whether a load falls ([0051]), to store one or more surrounding images in response to the falling of the load (fig. 3, blk 322; [0070]), and to transmit the one or more surrounding images to a server ([0064 - 0066]); and a server configured to determine whether the load falls based on the one or more surrounding images and to transmit vehicle control information based on determination of whether the load falls (fig. 2), wherein the vehicle is configured to operate based on the vehicle control information received from the server (fig. 2, blk 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 – 4 and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (20190196480) in view of Crawford et al., (20170364926).
(Claim 3): Taylor teaches the method of claim 1 but does not teach determining vehicle weight variation.   However, in a related invention, Crawford teaches a device to determine whether a weight variation of the vehicle is equal to or greater than a preset value (to determine if a change in vehicle weight is greater than a threshold value – Crawford, [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Taylor with the teachings of Crawford, as a way to determine weight difference (vehicle weight detection method, system, and non-transitory computer readable medium, include calculating a first difference between a first expected weight of a vehicle and a first current weight of the vehicle – Crawford, abstract).
(Claim 4): Taylor and Crawford teach the method of claim 3.  Furthermore, Taylor also teaches controlling the vehicle to stop at an adjacent shoulder (abstract).
(Claim 13): Taylor teaches the system of claim 11 but does not teach determining vehicle weight variation.   However, in a related invention, Crawford teaches a device to determine whether a weight variation of the vehicle is equal to or greater than a preset value (to determine if a change in vehicle weight is greater than a threshold value – Crawford, [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Taylor with the teachings of Crawford, as a way to determine weight difference (vehicle weight detection method, system, and non-transitory computer readable medium, include calculating a first difference between a first expected weight of a vehicle and a first current weight of the vehicle – Crawford, abstract).
(Claim 14): Taylor and Crawford teach the system of claim 13.  Furthermore, Taylor also teaches controlling the vehicle to stop at an adjacent shoulder (abstract).
Allowable Subject Matter
Claims 2, 5 – 9, 12 and 15 - 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex C Dunn/                Primary Examiner, Art Unit 3663